Petition Denied and Memorandum Opinion filed October 1, 2020.




                                        In The

                        Fourteenth Court of Appeals

                                  NO. 14-20-00652-CR
                                  NO. 14-20-00653-CR



  IN RE THE STATE OF TEXAS EX REL. KIM OGG HARRIS COUNTY
                     DISTRICT ATTORNEY


                              185th District Court
                             Harris County, Texas
                   Trial Court Cause Nos. 1675373 & 1689285

                          MEMORANDUM OPINION

      On September 22, 2020, the State of Texas filed a document entitled “State’s
Emergency Petition for Increased Bail Pending Indictment under Code of Criminal
Procedure Article 16.16” in this court. See Tex. Code Crim. Proc. Ann. art. 16.16.
In the petition, the State asks this court to increase the defendant’s bail.

      We deny the petition.

                                    PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.
Do Not Publish — Tex. R. App. P. 47.2(b).